Gunby, J.
When a case has on first trial been decided in favor of defendant, and a new trial granted, and on second trial judgment rendered in favor of plaintiffs, defendant on appeal from said judgment cannot complain of the granting of the new trial. Granting a new trial is a matter within the discretion of the Court a qua, and it cannot work an irreparable injury, any more than the granting.of a continuance — unless the new trial be granted in violation of some positive law, as where it is asked for more than three days after rendition of judgment, or at a term subsequent to that at which the judgment was rendered— in such cases the granting of a new trial, would be a nullity, and might be appealed from.